DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Pub. No. 20190197130 (hereinafter Huang) in view of Gaidar et al. U.S. Pub. No. 20180068091 (hereinafter Gaidar).

As per claim 1, Huang discloses a hardware implemented system, comprising: 
an interface to receive and store a video file (Huang: [0002]: digital contents include video, audio, etc; [0016]: content sources receive files and keep blockchain record associated with content); 
a storage area to store a blockchain that references the video file, the blockchain including a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of cryptographically linked blocks including a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file (Huang: [0022]-[0025]: content source maintains blockchains, which include cryptographic hash of content, in ordered sequence containing metadata such as timestamps, changes, identifier of events that correspond to version, tracking value, etc; [0034]: content received and corresponding changes); and 
a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain, the processor to generate the tracking value for each of the plurality of blocks based on one or more attributes in relation to the version of the video file referenced by the block and to trace through the plurality of blocks in the blockchain based on the tracking value for each of the plurality of blocks to confirm an auditable and immutable chain-of-custody of the video file (Huang: [0025]-[0028]: append the changes to blockchain to generate proof of work, nature of blockchain is to create immutable and auditable  chain of custody). 

As per claim 2, Huang as modified discloses the system of claim 1. Huang further discloses wherein the one or more attributes in relation to the version of the video file referenced by each of the plurality of blocks include one or more of a hash value for the original version of the video file, identification information of a camera device that captured video of the video file, a timestamp for the version of the video file, a storage location of the version of the video file, or blockchain network member identification information (Huang: [0025]: timestamps, changes, version etc. are generated to link the blocks; [0025]; [0039]). 
As per claim 3, Huang as modified discloses the system of claim 1. Huang further discloses wherein the processed version of the video file is based on shared or changed ownership of the video file, access or view of the video file referenced by the entry block or a subsequent one of the plurality of blocks, redaction, alteration, or other action related to all or portions of the video file referenced by the 
As per claim 4, Huang as modified discloses the system of claim 1. Huang further discloses wherein the version of the video file referenced by each of the plurality of blocks includes a sequential arrangement of video frames, metadata relating to corresponding ones of the video frames, and information that references a previous one of the video frames (Huang: [0015]: each component may be a frame; [0025]: blockchain sequence including the changes). 

As per claim 5, Huang as modified discloses the system of claim 1. Huang explicitly disclose one or more smart contracts including rules that define rights of participants to the blockchain or levels of actions permitted by participants for the blockchain. However, Gaidar discloses smart contracts that define rights of participants to the blockchain (Gaidar: [0035]-[0045]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by 

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 7, Huang as modified discloses the system of claim 1. Huang further discloses wherein the metadata is based on output of a sensor or device which gathers location information or other data for the video file (Huang: [0020]; [0034]).

Regarding claim 8-20, claims 8-20 encompass similar scope as claims 1-7. Therefore claims 8-20 are rejected based on the reasons set forth above in rejecting claims 1-7.
Response to Arguments
Applicant's arguments filed on 10/4/21 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, applicant mainly argues that combination of Huang- Gaidar does not disclose tracking value based on one or more attributes identifying what processing was performed on the version of the video file in a corresponding block. However, the examiner disagrees. Huang discloses method of tracking changes to content stored on blockchain based on CMS (HUANG: [0016]), and tracking value is interpreted as information that is used to indicate the sequence/ownership of the blocks. In this case, many information could be used to indicate the sequence including identifier and timestamp of the data. As stated in the office action, Huang discloses information that are used to evidence the order sequence to establish immutable chain of custody and proof of work (Huang: [0022]-[0025]; especially [0024] mentions each event may contain proof of work such as message digest of change, identifier, timestamp, identifier of event). 
While examiner agrees that Huang does not explicitly disclose wherein the tracking value is based on attribute identifying what the processing was performed, Gaidar is relied upon to disclose DRM blockchain for digital content, wherein the new shadow image for modified version comprises hash of the modified version and the new shadow image also include tracking values including change history describing changes in the modified version, timestamp and author identifier (Gaidar: [0128]-[0129]: change history describing changes in the modified version indicate what processing was performed on the version of the file). It would have been obvious to combine the references because they are analogous art involving blockchains that allow blocks to be traced since nature of blockchain is to append new blocks to blockchain based on previous blocks, wherein new blocks include additional information evidencing the changes, including what kind of process or changes performed on the 
Regarding U.S.C. 101 rejection, the rejection is withdrawn in light of Amendment filed on 10/4/21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mercuri et al. U.S. Pub. No. 20190013934 discloses blockchain proof of chain of custody.
Vintila U.S. Pub. No. 20190050856 discloses electronic document platform in which data modification are tracked on blockchain.
Kim U.S. Pub. No. 20190372756 discloses method for managing content based on blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431